UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported):November 12, 2008 MORRIS PUBLISHING GROUP, LLC (Exact Name of Registrant as Specified in Its Charter) Georgia (State or other jurisdiction of incorporation) 333-112246 26-2569462 (Commission File Number) (IRS Employer Identification No.) 725 Broad Street; Augusta, Georgia 30901 (Address of Principal Executive Offices) (Zip Code) (706)724-0851 (Registrants’ Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note We are filing this Amendment No. 1 on Form 8-K/A for the purpose of amending our press release announcing our financial results for the threemonths and nine months endedSeptember 30, 2008 to include the correct conference number for the audio replay of the conference call held Wednesday, November 12, 2008, at 10:00 a.m. Eastern Time.A copy of Morris Publishing’s original press release with the corrected conference number is furnished as Exhibit 99.1. Item2.02. Results of Operations and Financial Condition. OnNovember, 2008, Morris Publishing Group, LLC issued a press release announcing its financial results for the threemonths and nine months ended September 30, 2008. Item9.01. Financial Statements and Exhibits. (d) Exhibits: ExhibitNo. Description 99.1 Press Release of Morris Publishing Group, LLC, datedNovember 12,2008, reporting Morris Publishing Group’s financial results for the three months and nine months endedSeptember 30, 2008, which includes the corrected conference number for audio replay. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 12, 2008 MORRIS PUBLISHING GROUP, LLC By: /s/ Steve K. Stone Steve K. Stone Senior Vice President and Chief Financial Officer
